Citation Nr: 0017964	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  93-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky




THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, to include as secondary to the service-connected 
chronic lumbar strain with thoracolumbar scoliosis or 
fracture residuals, left lower extremity.  

2.  The propriety of the initial 20 percent rating assigned 
for the service-connected chronic lumbar strain with 
thoracolumbar scoliosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1989.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1992 rating decision of the 
RO.  

In June 1995 and January 1998, the Board remanded the case 
for additional development of the record.  

It is noted that, as the issue regarding the rating assigned 
for the veteran's service-connected chronic low back strain 
with thoracolumbar scoliosis involves a question of the 
propriety of the initial evaluation assigned, the Board has 
recharacterized the issue accordingly in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board further notes that, in the substantive appeal dated 
in October 1999, the veteran, through his representative, 
indicated that he was not being correctly compensated for his 
service-connected disabilities based on the ratings assigned 
at the time.  

In the event that corrective action has not yet been 
implemented, the Board instructs the RO to undertake 
appropriate action to rectify this matter.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current cervical spine disability due to his 
service-connected chronic lumbar strain with thoracolumbar 
scoliosis or fracture residuals, left lower extremity, or 
other disease or injury which was incurred in or aggravated 
by service.  

3.  At no time prior to August 14, 1998, was the veteran's 
service-connected chronic lumbar strain with thoracolumbar 
scoliosis demonstrated by impairment consistent with a level 
of disability greater than moderate functional limitation of 
the lumbar spine or muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  

4.  The veteran's service-connected chronic lumbar strain 
with thoracolumbar scoliosis is shown, as of August 14, 1998, 
to have been manifested by a level of impairment more nearly 
approximating that of severe functional loss of the lumbar 
spine; unfavorable ankylosis of the lumbar spine has not been 
demonstrated.  






CONCLUSION OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a cervical spine condition.  
38 U.S.C.A. §§ 1131, 5107(a), 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.310 (1999).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected chronic lumbar strain 
with thoracolumbar scoliosis prior to August 14, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a including Diagnostic Codes 5289, 5292, 5295 
(1999).  

3.  The criteria for the assignment of a 40 percent 
evaluation for the service-connected chronic lumbar strain 
with thoracolumbar scoliosis have been met as of August 14, 
1998.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a including Diagnostic Codes 5289, 5292, 5295 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection 

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A careful review of the veteran's service medical records 
shows that, in July 1988, the veteran complained of pain 
extending from the base of his neck to the region of the 
lower back of 3 days in duration.  It was noted that, when he 
wore his helmet and rucksack, he would experience pain 
continuously all over his back.  The impression at the time 
was that the veteran was suffering from possible muscle 
spasms in the mid lower back area.  Subsequently, in August 
1988, the veteran presented once again for treatment of back 
pain extending from the base of his neck to the lower back 
area.  The diagnosis was that of possible back stress.  

A short time later, in September 1988, the veteran was hit by 
a car while running along the shoulder of the road.  Although 
it was noted that the veteran had initially been evaluated 
for cervical and lumbar spine injuries at Salinas Valley 
Hospital, there is no indication in the service medical 
records that a specific diagnosis related to the spine was 
rendered.  Multiple attempts to obtain records from Salinas 
Valley Hospital were unsuccessful; requests to the veteran to 
provide the necessary authorization to obtain such records or 
to provide the records himself, went unheeded.  

VA outpatient treatment reports obtained in support of the 
veteran's claim include a notation to the effect that the 
veteran was treated for chronic back pain extending from his 
neck and down his legs in August 1991.  The final diagnosis 
was that of back pain.  

The veteran was afforded a VA examination in August 1998 to 
provide, in part, clarification as to whether the veteran 
was, in fact, suffering from a cervical spine condition 
attributable to his military service.  At that time, the 
veteran reported being involved in a motor vehicle accident 
in 1992, after which, while walking away from his vehicle, he 
turned and felt a "kink" in his neck.  He stated that he 
was evaluated in the emergency room and was found to have a 
C4-C5 fracture for which he subsequently underwent a spinal 
fusion.  He denied ever experiencing upper extremity 
residuals, but stated that he had intermittent aching at the 
base of his skull which would then develop into migraine 
headaches.  

The veteran also denied neck pain or pain with motion, but 
did report some diminished range of motion and occasional 
neck popping and stiffness.  Based on an examination and the 
history as reported by the veteran, the examiner diagnosed 
status post cervical fusion for fracture, unrelated to 
service in the military.  

Although the veteran has submitted sufficient evidence to 
show that he currently suffers from a cervical spine 
condition, no competent evidence has been submitted to 
support his lay assertions that he has current disability due 
to the service-connected chronic lumbar strain with 
thoracolumbar scoliosis or fracture residuals, left lower 
extremity, or other disease or injury which was incurred in 
or aggravated by service.  It is important to note no 
complaints or findings involving the cervical spine were 
related at VA examinations conducted in June 1989, August 
1991, November 1992 and April 1996.  The veteran, as a lay 
person, is not competent to offer opinions as to the 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence to show that the veteran 
suffers from a current cervical spine disability due to the 
service-connected chronic lumbar strain with thoracolumbar 
scoliosis or fracture residuals, left lower extremity, or any 
other disease or injury which was incurred in or aggravated 
by service, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection.  Accordingly, 
service connection is not warranted.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from a 
cervical spine condition related to the service-connected 
chronic lumbar strain with thoracolumbar scoliosis or 
fracture residuals, left lower extremity, or any other 
disease or injury which was incurred in or aggravated by 
service.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim as set 
forth above well grounded.  




II.  Propriety of the initial 20 percent evaluation

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).


A.  Background

In July 1991, the Board was in receipt of the veteran's claim 
of service connection for a back condition.  

The veteran was afforded a VA examination in August 1991.  At 
that time, there was noted to be curvature of the thoracic 
and lumbar spine, as well as a pelvic tilt with the right 
side being higher.  The examiner also identified a short, 
slightly oblique scar measuring 2 inches in length overlying 
the left paraspinal muscle area.  Although the paraspinal 
muscles were spastic, there was no tenderness.  Range of 
motion was recorded as flexion to 90 degrees, extension to 10 
degrees, and lateral flexion to 40 degrees, bilaterally.  X-
ray studies of the lumbosacral spine revealed mild 
levoscoliosis and probable bilateral breaks in the neural 
arch at L5 without any forward slippage.  The final diagnosis 
was that of scoliosis, thoracic and lumbar spine, possible 
residuals of trauma.  

The veteran subsequently offered testimony at a hearing at 
the RO in October 1992.  He complained of experiencing 
problems with his back with lifting, and noted that he would 
sometimes have to lie in bed for 3 to 4 hours the day after 
helping to unload a truck of products at work.  

The veteran was afforded another VA examination in November 
1992.  Once again, examination revealed the presence of 
scoliosis involving the lumbar spine, as well as bilateral 
tightness of the paraspinal muscles and pelvic tilt.  Range 
of motion testing demonstrated flexion to almost 90 degrees, 
extension to less than 10 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  Also noted was a 2-inch scar in the left lumbar 
area overlying the paraspinal muscle.  The final diagnoses 
included:  scoliosis of the lumbar spine; and, scar, left 
lumbar region.  

Further VA examination was undertaken in April 1996.  At that 
time, the veteran reported having progressive lumbosacral 
pain with occasional radiation into the lower extremities and 
intermittent bilateral lower extremity numbness.  The veteran 
further noted that the pain was not constant, but was 
precipitated by unknown factors, approximately 3 to 4 times 
per year.  Day-to-day activities were not stated to 
exacerbate the recurrences and the veteran also denied 
experiencing problems with prolonged positions, such as 
sitting, standing or walking, or lifting on a regular basis.  
An examination of the spine revealed very mild levoscoliosis 
with no palpable tenderness over the spine or paraspinal 
muscles.  The examination also revealed no evidence of 
paraspinal muscle spasm.  The range of motion of the 
lumbosacral spine was recorded as flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 35 degrees, 
bilaterally, and rotation to 30 degrees, bilaterally.  The 
veteran exhibited no subjective complaints of pain or 
paraspinal muscle spasm with range of motion testing.  There 
was a 2-centimeter vertical scar over the left paraspinal 
region which was not tender to palpation and associated with 
no tissue loss or keloid formation.  The final diagnosis was 
that of intermittent lumbosacral back pain, probably 
lumbosacral back strain, which the examining physician 
related to the veteran's accident in service.  

In November 1996, the RO granted service connection for 
lumbosacral strain, levoscoliosis, lumbar spine, (later 
amended to chronic lumbar strain with thoracolumbar 
scoliosis) and assigned a noncompensable evaluation effective 
on July 31, 1991.  The veteran appealed this initial rating 
on the basis that it did not reflect the extent of his 
disability.  

The veteran was subsequently afforded yet another VA 
examination in August 1998 in response to a Board remand 
directive.  At that time, the veteran described his spinal 
condition as being chronic in nature, as opposed to involving 
flare-ups.  He characterized the pain as being of an aching, 
stabbing nature, which is present intermittently, although 
more often than not.  He denied low back stiffness and 
weakness, but did report experiencing fatigability and 
diminished endurance.  He noted the pain to be 5 to 7 on a 
scale of 10, with 10 being the worst.  He also reported 
increased low back symptoms with fixed and repetitive forward 
bending and/or lifting, as well as sitting and standing.  

Physical examination of the lumbar spine revealed flexion to 
40 degrees, extension to 15 degrees, lateral flexion to 25 
degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  The examiner further noted complaints of pain 
with range of motion testing.  There was also a flattened 
lumbar lordosis.  The iliac crest was stated to be lower on 
the left and a 4-degree thoracolumbar scoliosis with an apex 
on the left at L2 was also identified.  Paraspinal muscle 
tone was normal without evidence of spasm or guarding; 
however, the veteran did demonstrate tenderness on the left 
from L3 to the sacrum and bilaterally at L5 over the 
transverse processes.  X-ray studies of the lumbosacral spine 
revealed mild scoliosis of the lumbar spine with no evidence 
of associated degenerative change.  The final diagnoses 
included that of thoracolumbar scoliosis with L5 neural arch 
defects and chronic lumbar strain.  

In September 1998, the RO determined that the veteran was 
entitled to an initial compensable evaluation and assigned a 
10 percent rating for his service-connected chronic lumbar 
strain with thoracolumbar scoliosis, effective July 31, 1991.  
This initial evaluation was subsequently increased to 20 
percent by rating decision dated in July 1999.  



B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's low back 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

The veteran's chronic lumbar strain with thoracolumbar 
scoliosis has been evaluated as 20 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes or narrowing 
or irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

Diagnostic Code 5292 provides for the assignment of a 20 
percent evaluation for moderate limitation of motion of the 
lumbar spine.  A 40 percent evaluation is assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Based on the evidence of record, the Board finds no basis for 
an evaluation higher than the initially assigned 20 percent 
prior to August 14, 1998.  Specifically, the medical evidence 
associated with the record prior to that time did not reveal 
more than a moderate functional limitation with associated 
complaints of pain or evidence consistent with severe 
lumbosacral strain.  Hence, the assignment of the initial 20 
percent evaluation was proper, and the criteria for a higher 
evaluation are not met prior to August 14, 1998.

However, as of August 14, 1998, the date of the most recent 
VA examination, the Board finds that the veteran's chronic 
lumbar strain with thoracolumbar scoliosis was shown to have 
been manifested by a level of impairment which more nearly 
approximates that of severe functional loss involving the 
lumbar spine due to pain under the provisions of 38 C.F.R. 
§ 4.71a including Diagnostic Code 5292.  

The Board notes that it must consider the findings of pain 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, when making a 
determination as to the appropriate evaluation for a service-
connected disability.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this instance, on examination in August 1998, the 
veteran complained of pain and demonstrated significant 
limitation of motion affecting his lumbar spine.  

The Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by his chronic lumbar strain 
with thoracolumbar scoliosis more nearly approximated the 
criteria for a 40 percent rating-severe limitation of 
function of the lumbar spine-as of August 14, 1998.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the assignment of a 40 
percent rating for the service-connected chronic lumbar 
strain with thoracolumbar scoliosis effective on August 14, 
1998.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, the veteran has 
demonstrated a level of impairment consistent with a 40 
percent evaluation for severe limitation of the lumbar spine 
since August 14, 1998.  



ORDER

Service connection for a cervical spine condition is denied, 
as a well-grounded claim has not been presented.  

A rating in excess of 20 percent for the service-connected 
chronic lumbar strain with thoracolumbar scoliosis prior to 
August 14, 1998, is denied.  

A 40 percent rating for the service-connected chronic lumbar 
strain with thoracolumbar scoliosis is granted effective on 
August 14, 1998, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

